Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 4/20/22, have been fully considered but do not confer patentability on all of the instantly filed claims.  Applicants have amended independent claims 1 and 5 such that variable L1 must be present (as variable o is now equal to an integer of 1 or 2).  The compounds taught by Kato (US 2012/0248426) as relied upon in the previous Office action have variable o equal to zero (that is, there is a direct linkage between the tetraphenyl methane moiety and the amine nitrogen atom).  As such, Kato no longer applies as prior art under 35 U.S.C. 102(a)(1).  With respect to an obviousness type rejection, the Examiner concluded that based on the overall teachings of Kato the preparation of a compound which satisfies chemical formula 1 of claim 1 could only be achieved through improper hindsight reconstruction.  The application is not in condition for allowance however, since claim 4 has not been amended to exclude compounds where variable o is equal to zero.  For this reason, claim 4 is rejected under 112(d) as well as Kato under 35 U.S.C. 103 for reasons provided below.  All other claims are in condition for allowance for reasons already of record or as described below. 

Claim Objections
	Claims 29 and 30 are objected to.  Specifically, the limitation “selected from anyone having the following structure:” is awkward phrasing and should be amended to “selected from any one of the following structures:”. 
	Claim 33 is objected to.  The limitation “a first hot transport layer” should be amended to “a first hole transport layer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Independent claim 1 has been amended such that variable o is equal to 1 or 2.  However, there are several structures in claim 4 which have variable o equal to zero, which fails to further limit claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.  Given that Applicants have added new independent claim 29 which appears to have all of the same compounds recited as claim 4 (with the exception of compound 16 which is not included in claim 29) and that compound 16 is the only compound rendered obvious by the teachings of Kato as described below, the Examiner recommends that Applicants simply cancel claim 4 in their response.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2012/0248426).
While claim 4 is dependent from an allowable claim, it is nevertheless rejected since claim 4 fails to further limit claim 1, for reasons described above.  Kato teaches organic compounds including the compounds  
    PNG
    media_image1.png
    192
    288
    media_image1.png
    Greyscale
and
    PNG
    media_image2.png
    195
    289
    media_image2.png
    Greyscale
(pages 27 and 62).   The dibenzofuranyl-containing compound shown above is closely related to compound 16 of claim 4 and differs in the point of attachment of the two dibenzofuranyl groups.  However, the teachings of Kato are not limited to embodiments where the dibenzofuranyl groups are attached at the positions shown in the first compound above.  Specifically, Kato explicitly teaches that specific examples of the ArB and ArC groups include the moiety 
    PNG
    media_image3.png
    100
    184
    media_image3.png
    Greyscale
as taught in each of paragraphs 0078 and 0086.  The preparation of a compound having this group as variables ArB and ArC is an obvious embodiment according to one having ordinary skill in the art.  As such, the preparation of the first compound above but having the group shown directly above as variables ArB and ArC results in a compound which is identical to compound 16 of claim 4.  The preparation of such a compound is an obvious given the overall teachings of Kato.

Allowable Subject Matter
Claims 11-25, 27, and 28 are allowed for reasons already of record.  Claims 1-3 are allowed for the reasons provided in the response to arguments section above.  Claims 5-10, and 26 are allowed for the same reasons as claim 1 as described in the response to arguments section above.  Claim 29 is allowed.  Kato represents the closest prior art regarding the compounds of claim 29.  Kato does not teach or reasonably suggest the tetraphenylmethanyl-containing compounds as recited in claim 29.  Only through the use of improper hindsight reconstruction could such compound be envisaged. Claims 30-33 are allowed.  The compounds recited in claim 30 do not include compound 16, which is the only compound deemed to be obvious given the overall teachings of Kato.  Kato does not teach or suggest any of the other specific compounds of claim 30, or any organic electroluminescent devices comprising the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766